Exhibit 10.1

 

EXECUTION VERSION

 

 UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF NEW
YORK

 


 


:


 

In re

:

Chapter 11 Cases

 

:

 

Adelphia Communications Corporation, et al.,

:

Case No. 02-41729 (REG)

 

:

 

 

Debtors.

:

Jointly Administered

 

:

 

 

STIPULATION AND CONSENT ORDER AMONG JPMORGAN CHASE BANK, N.A.;
ADELPHIA COMMUNICATIONS CORP. AND ITS AFFILIATED DEBTORS AND
DEBTORS IN POSSESSION; AND OFFICIAL COMMITTEE OF UNSECURED
CREDITORS PROVIDING TERMS AND CONDITIONS FOR WITHDRAWAL OF
APPEAL OF JPMORGAN CHASE BANK, N.A. FROM SALE ORDER

 

This Stipulation And Consent Order “Stipulation and Consent Order” is entered
into by and among JPMorgan Chase Bank, N.A., Administrative Agent under the
FrontierVision Credit Agreement (“JPMC”),(1) Adelphia Communications Corporation
and its affiliated debtors and debtors in possession in the above-captioned
chapter 11 cases (the “Debtors”), and the Official Committee of Unsecured
Creditors of Adelphia Communications Corporation (the “Creditors’ Committee”)
(JPMC, the Debtors, and the Creditors’ Committee shall be referred to
collectively as the “Parties”).

 

WHEREAS, on or about June 28, 2006, the United States Bankruptcy Court for the
Southern District of New York (“Bankruptcy Court”) entered the Order Authorizing
(I) Sale Of Substantially All Assets Of Adelphia Communications Corporation And
Its Affiliated Debtors To Time Warner NY Cable LLC (“TW NY”) And To Comcast
Corporation

 

--------------------------------------------------------------------------------

 

(1)                                  Second Amended And Restated Credit
Agreement (the "FrontierVision Credit Agreement"), dated as of December 19,
1997, among, inter alia, the lenders from time to time party thereto (the
"FrontierVision Lenders"), and FrontierVision Operating Partners, L.P., as
Borrower.  The obligors, pledgors and guarantors thereunder and under related
collateral documents shall be referred to collectively as the "FrontierVision
Debtors."

 

--------------------------------------------------------------------------------


 

(“Comcast”), Free And Clear Of Liens, Claims, Encumbrances, And Interests And
Exempt From Applicable Transfer Taxes; (II) Assumption And/Or Assignment Of
Certain Agreements, Contracts And Leases; And (III) The Granting Of Related
Relief (Docket No. 11500 in the above captioned cases) (the “Sale Order”); and

 

WHEREAS, on June 29, 2006, the Bankruptcy Court entered an Order confirming the
Third Modified Fourth Amended Joint Plan Of Reorganization Under Chapter 11 Of
Bankruptcy Code For Century-TCI Debtors And Parnassos Debtors As Confirmed (the
“JV Plan”);(2) and

 

WHEREAS, on June 30, 2006, JPMC filed its Notice Of Appeal from the Sale Order
(the “JPMC Appeal”); and

 

WHEREAS, effective July 21, 2006, the Debtors entered into a Second Amended and
Restated Agreement Concerning Terms and Conditions of a Modified Chapter 11 Plan
(the “Plan Agreement”) with certain representatives of the ad hoc committee of
holders of ACC Senior Notes, the ad hoc committee of holders of ACC Senior Notes
and Arahova, the Ad Hoc Committee of Arahova Noteholders, the Ad Hoc Committee
of holders of FrontierVision Opco Notes Claims and FrontierVision Holdco Notes
Claims, W.R. Huff Asset Management Co., L.L.C., the ad hoc committee of ACC
Trade Claimants, the ad hoc committee of Subsidiary Trade Claimants, and the
Creditors’ Committee; and

 

WHEREAS, the Plan Agreement provides that a modified chapter 11 plan (the
“Modified Plan,” which definition includes any amended, superseded or
subsequently filed plan) will be filed and prosecuted, which will, among other
things, provide that (i) all Bank claims (both Agent and Non-Agent) would be
disputed claims under the Modified Plan, and would be subject to disallowance in
whole or in part, (ii) unless and until otherwise allowed, no Bank

 

--------------------------------------------------------------------------------

 

(2)                                  Capitalized terms not otherwise defined
herein shall have the meanings ascribed to such terms in the JV Plan.

 

2

--------------------------------------------------------------------------------


 

would receive any distributions under the Modified Plan, and the liens and/or
security interests securing such claims would be transferred to and attach to
the proceeds of the Company’s sale transactions with Comcast and TW NY, in an
amount sufficient to pay in full the maximum amount of the disputed Bank claims
as determined by the Bankruptcy Court, and (iii) notwithstanding the foregoing,
the Plan Agreement proposes that under the Modified Plan each Bank would have
the right to elect to receive payment in full in cash on the Effective Date of
all outstanding principal and all accrued interest at the non-default interest
rate in effect at the commencement date of these Chapter 11 cases, subject to
disgorgement upon the entry of a final order directing the return of some or all
of such distribution, and any Bank making such an election will be deemed to
have waived any objection to confirmation of the Modified Plan and any claim or
entitlement to additional interest, post-Effective Date fees and expenses,
and/or indemnification, and will be deemed to have agreed to comply with any
disgorgement order directed to it; and

 

WHEREAS, the JPMC Appeal is pending before the United States District Court for
the Southern District of New York (the “District Court”); and

 

WHEREAS, the Parties negotiated the terms and conditions of the withdrawal of
the JPMC Appeal, which terms and conditions are set forth in this Stipulation
and Consent Order.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Stipulation and Consent Order, and with the intent to be legally
bound, for good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, it is agreed between the Parties as follows:

 

3

--------------------------------------------------------------------------------


 

1.                                       Modified Plan. In accordance with the
Plan Agreement, the Debtors and the Creditors’ Committee shall file a Modified
Plan consistent with the Plan Agreement to be confirmed on an expeditious basis;
provided, however, the Modified Plan shall include the following with respect to
the FrontierVision Lenders and the FrontierVision Credit Agreement:

 

(a)                                  terms substantially similar to those set
forth in the JV Plan solely with respect to financial assurance requirements in
connection distributions to the FrontierVision Lenders;

 

(b)                                 in the event the FrontierVision Lenders
accept the Modified Plan, the FrontierVision Lenders shall be paid in full, in
cash on the effective date of the Modified Plan with respect to any principal
and interest owing under the FrontierVision Credit Agreement (excluding Grid
Interest);

 

(c)                                  in the event the FrontierVision Lenders
accept the Modified Plan, the Modified Plan shall provide the FrontierVision
Lenders on the effective date with a Litigation Indemnification Fund, which
shall be funded one-time with $4 million and not replenished (the “Litigation
Indemnification Fund Amount”), $1 million of which shall be available for the
payment, on a current basis up to that amount, of the FrontierVision Bank Lender
Post-Effective Date Fee Claims, and $3 million of which shall not be released
unless and until the FrontierVision Bank Lender Claims are Allowed by a Final
Order or unless otherwise agreed to in writing by the Parties;

 

(d)                                 other than the Litigation Indemnification
Fund Amount (and subject to the Most Favored Nation clause described below), the
Modified Plan will

 

4

--------------------------------------------------------------------------------


 

provide that by voting to accept the Modified Plan, JPMC and each FrontierVision
Lender will be deemed to have waived as of the effective date of any plan
incorporating the terms and conditions set forth in this Stipulation And Consent
Order that the FrontierVision Lenders have voted to accept, any right to the
affirmative assertion of any reimbursement or indemnification claims (i.e., such
claims may only be asserted defensively), including with respect to any post
effective date fees and expenses; and

 

(e)                                  In the event the FrontierVision Lenders do
not vote to accept the Modified Plan, then the parties reserve any and all
rights, claims and defenses with respect to any chapter 11 plan, including,
without limitation, with respect to the Holdback Motion and the Litigation
Indemnification Fund.

 

2.                                       Most Favored Nations Clause. If any
chapter 11 plan for any Affiliated Debtor (other than those for which the JV
Plan was confirmed):

 

(a) provides for the current payment of more than 25% of the total funds in the
respective Litigation Indemnification Funds established for the Bank Lender
Post-Effective Date Fee Claims with respect to the Century Credit Agreement, the
Olympus Credit Agreement, or the UCA Credit Agreement,(3) then Bank Lender
Post-Effective Date Fee Claims under the Modified Plan for the FrontierVision
Lenders shall be paid currently to the same extent and on the same basis; or

 

(b) provides for a Litigation Indemnification Fund Amount that exceeds  $29
million for the Bank Lender Post-Effective Date Fee Claims under the Century,
Olympus, and UCA Credit Agreements, respectively (that is, exceeds $29 million
for the three credit agreements in the aggregate), then the Litigation
Indemnification Fund Amount under the Modified Plan for the FrontierVision
Lenders shall constitute the greater of (x) $4 million and (y) the Grossed-Up
Fund (less $4 million if the Litigation Indemnification

 

--------------------------------------------------------------------------------

 

(3)                                  As such terms are defined in the Debtors'
Modified Fourth Amended Joint Plan Of Reorganization Under Chapter 11 Of
Bankruptcy Code, dated April 28, 2006.

 

5

--------------------------------------------------------------------------------


 

Fund Amount under the Modified Plan for the FrontierVision Lenders already has
been funded with $4 million).(4)

 

3.                                       Grid Interest. On the effective date of
any plan incorporating the terms and conditions set forth in this Stipulation
and Consent Order that the FrontierVision Lenders have voted to accept, JPMC
shall withdraw its appeal on behalf of the FrontierVision Lenders from the
Bankruptcy Court’s decision (Docket No. 10853) denying the FrontierVision
Lenders’ claim for Grid Interest.

 

4.                                       Post-Closing Interest. From the period
between the repayment of the DIP Facility pursuant to the Sale Transaction
Closing until the effective date of the Modified  Plan, the FrontierVision
Lenders shall continue to be paid interest on a current-pay basis as set forth
in, and in accordance with, the DIP Order.

 

5.                                       Post-Closing Liens. The FrontierVision
Lenders’ shall receive liens on the proceeds from their collateral upon the Sale
Transaction Closing, and such proceeds shall be distributed pursuant to the
Modified Plan or further order of the Bankruptcy Court.

 

6.                                       Committee Estimation Motion. The Motion
Of Official Committee Of Unsecured Creditors For Order, Under 11 U.S.C. §§ 105
And 502(c), Estimating Certain Claims Of Bank Lenders In Connection With
Debtors’ Modified Fourth Amended Joint Plan Of Reorganization shall be adjourned
with respect to JPMC in its capacity as agent for the

 

--------------------------------------------------------------------------------

 

(4)                                  The "Grossed-Up Fund" shall be calculated
as follows.  Assuming that 12% is the portion of the principal amount of the
debt under the FrontierVision, Century, Olympus and UCA Credit Agreements ($617
million, $2.480 billion, $1.265 billion and $831 million, respectively, as set
forth in the Supplement To Debtors' Fourth Amended Disclosure Statement Pursuant
To Section 1125 Of Bankruptcy Code, dated April 28, 2006) that is attributable
to the FrontierVision Credit Agreement:  (i) the sum of all Litigation
Indemnification Fund Amounts (if any)  under all chapter 11 plans for the
Affiliated Debtors, excluding the FrontierVision Debtors and the JV Debtors;
(ii) divided by .88 (i.e., the portion of the outstanding principal amounts
owing as of the Petition Date under the four pre-petition credit agreements that
is attributable to the Century, Olympus and UCA Credit Agreements (that is,
excluding the FrontierVision Credit Agreement)); and (iii) multiplied by 12%.

 

6

--------------------------------------------------------------------------------


 

FrontierVision Lenders and the FrontierVision Lenders themselves, in their
capacity as such, until the effective Date of the Modified Plan, at which point
the motion shall be deemed to be withdrawn with prejudice solely with respect to
JPMC in its capacity as agent for the FrontierVision Lenders and the
FrontierVision Lenders themselves, in their capacity as such.

 

7.                                       The Holdback Motion. The Holdback
Motion shall be adjourned with respect to JPMC in its capacity as agent for the
FrontierVision Lenders and the FrontierVision Lenders themselves, solely in
their capacity as such,  pending confirmation of the Modified Plan. In the event
that the FrontierVision Lenders vote to accept the Modified Plan and the
Modified Plan is confirmed and goes effective, the Holdback Motion with respect
to JPMC in its capacity as agent for the FrontierVision Lenders and for the
FrontierVision Lenders themselves, solely in their capacity as such, shall be
withdrawn with prejudice.

 

8.                                       Support of the Modified Plan. JPMC
shall support confirmation of the Modified Plan, provided the Modified Plan
incorporates the terms and conditions set forth in this Stipulation And Consent
Order and has been accepted by the FrontierVision Lenders.

 

9.                                       JPMC Appeal From Sale Order. Upon the
execution of this Stipulation And Consent Order by the parties hereto, the JPMC
shall withdraw the JPMC Appeal with prejudice.

 

10.                                 Authority and Representations. Each Party
hereto represents and warrants to the other that, subject to approval of this
Stipulation and Consent order by the Bankruptcy Court, and, in the case of the
Debtors, necessary approvals by their boards of this Stipulation And Consent
Order:  (i) its respective signatories to this Stipulation and Consent Order are
authorized to execute this Stipulation and Consent Order; (ii) it has full power
and authority to enter into this Stipulation and Consent Order; and (iii) this
Stipulation and Consent Order is duly

 

7

--------------------------------------------------------------------------------


 

executed and delivered by it, and constitutes a valid agreement binding on it in
accordance with its terms. Each Party additionally represents and agrees that
the terms and provisions of this Stipulation and Consent Order shall not be
construed against the Party that drafted the Stipulation and Consent Order.

 

11.                                 Binding Nature. This Stipulation and Consent
Order (i) shall inure to the benefit of and be enforceable by the Parties and
their respective successors and permitted assigns and (ii) shall be binding upon
and enforceable against the Parties and their respective successors and assigns
upon the entry of this Stipulation and Consent Order on the docket as “so
ordered” by the Bankruptcy Court (the “Approval Date”).

 

12.                                 Court Approval. This Stipulation and Consent
Order is expressly subject to and contingent upon its approval by the Bankruptcy
Court; provided, however, approval of this Stipulation and Consent Order is not
intended and shall not be construed to be endorsement or approval of the Plan
Agreement or the Modified Plan or a grant of authority to the Debtors or the
Creditors Committee to File and or prosecute the Modified Plan. If this
Stipulation and Consent Order, or any portion hereof, is not approved by the
Bankruptcy Court, or if it is overturned or modified on appeal, this Stipulation
and Consent Order shall be of no further force and effect, and, in such event,
(a) neither this Stipulation and Consent Order nor any negotiations and writings
in connection with this Stipulation and Consent Order shall in any way be
construed as or deemed to be evidence of or an admission on behalf of any Party
hereto regarding any claim or right that such Party may have against any other
Party hereto, and (b) and the Parties shall otherwise be restored to the
position in effect prior to the date of this Stipulation and Consent Order,
except for the parties’ agreement regarding the JPMC Appeal in paragraph 9 above
(which shall survive notwithstanding the foregoing).

 

8

--------------------------------------------------------------------------------


 

13.                                 Non-Severability. The provisions of this
Stipulation and Consent Order are mutually interdependent, indivisible and
non-severable.

 

14.                                 Entire Agreement. This Stipulation and
Consent Order constitutes the entire agreement among the Parties hereto with
respect to the subject matter hereof and supersedes all prior agreements and
understandings, written and oral, between or among the Parties with respect to
the subject matter hereof. This Stipulation and Consent Order may not be
modified or amended except by a writing signed by all of the Parties. All
representations, warranties, promises, inducements or statements of intention
made by the Parties hereto are embodied in this Stipulation and Consent Order,
and no Party hereto shall be bound by, or liable for, any alleged
representation, warranty, inducement or statement of intention that is not
expressly embodied herein.

 

15.                                 Execution. This Stipulation and Consent
Order may be executed in one or more counterparts and by facsimile, all of which
shall be considered one and the same agreement, and shall become effective on
the first business day after which (i) one or more such counterparts have been
signed by each of the Parties and delivered to all Parties; and (ii) the
Approval Date has occurred.

 

16.                                 Governing Law. This Stipulation and Consent
Order shall be governed by, and construed in accordance with, the Bankruptcy
Code and the laws of the State of New York, without regard to any principles of
choice of law thereof which would require the application of the law of any
other jurisdiction.

 

17.                                 Retention of Jurisdiction. The Bankruptcy
Court shall retain exclusive jurisdiction to interpret, implement and enforce
the provisions of this Stipulation and Consent

 

9

--------------------------------------------------------------------------------


 

Order, and the Parties hereby consent to exclusive jurisdiction of the
Bankruptcy Court with respect thereto.

 

 

Dated:

New York, New York

 

July 27, 2006

 

 

WILLKIE FARR & GALLAGHER LLP

 

 

 

 

 

By:

 

/s/ Marc Abrams

 

 

 

Marc Abrams (MA-0735)

 

 

Brian E. O’Connor (BOC-7627)

 

 

Terence K. McLaughlin (TM-0287)

 

 

 

 

 

787 Seventh Avenue

 

 

New York, New York 10019

 

 

(212) 728-8000

 

 

 

 

 

Attorneys for the Debtors

 

10

--------------------------------------------------------------------------------


 

 Dated:

New York, New York

 

July 27, 2006

 

 

MILBANK, TWEED, HADLEY &

 

 

MCCLOY LLP

 

 

 

 

 

 

 

By:

 

/s/ James C. Tecce

 

 

 

Dennis F. Dunne (DD-7543)

 

 

James C. Tecce (JT-5910)

 

 

 

 

 

1 Chase Manhattan Plaza

 

 

New York, New York 10005-1413

 

 

(212) 530-5000

 

 

 

 

 

Attorneys for JPMorgan Chase
Bank, as Administrative Agent for
the FrontierVision Lenders

 

11

--------------------------------------------------------------------------------


 

Dated:

New York, New York

 

July 27, 2006

 

 

KASOWITZ, BENSON, TORRES &
FRIEDMAN LLP

 

 

 

 

 

 

 

By:

 

/s/ David M. Friedman

 

 

 

David M. Friedman

 

 

Adam L. Shiff (AS-7571)

 

 

 

 

 

1633 Broadway

 

 

New York, New York 10019

 

 

Attorneys for Creditors’ Committee

 

 

 

 

 

 

SO ORDERED:

 

 

 

this

28

th day of July, 2006

 

 

 

 

 

 

/s/ Robert E. Gerber

 

 

HONORABLE ROBERT E. GERBER

 

UNITED STATES BANKRUPTCY JUDGE

 

 

12

--------------------------------------------------------------------------------